In an action to recover damages for personal injuries, the defendant MTA-Long Island Bus appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered June 27, 2001, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it on the ground, among others, that the plaintiff failed to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion *602for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The appellant failed to make out a prima facie case of entitlement to judgment as a matter of law (see Lopez v Senatore, 65 NY2d 1017).
The appellant’s remaining contention is without merit. Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.